Case 1:17-cv-22707-JLK Document 26 Entered on FLSD Docket 03/29/2019 Page 1 of 6



                                U N ITED STA TE S D ISTR ICT CO UR T
                                SO UT H ERN D ISTR ICT O F FLO RID A
                                         M IAM IDIVISION

                                    CA SE NO . 17-22707-CV -K1N G

  SHARON M ARQUEZ,
              Plaintiff,

  V S.

  THE CITY O F O PA -LO CK A ,
  Florida,

              Defendant.


                    ORDER GRANTING M OTION FOR SUM M ARY JUDGM ENT

              TH IS M A TTER com esbefore the Courtupon the Defendant'sM otion for Sum m ary

  Judgment(DE 15)filedonFebruary8,2019. TheCourtlikewisereviewedthePlaintifps
  Response(DE 20)fledonM arch3,2019,towhichtheDefendantReplied(DE 24)onM arch
  14,2019. The D efendantm oves forSum m ary Judgem enton allcounts. A ftercareful

  consideration,theCoul'tfindsthatSumm ary Judgmentiswarranted.

         1.      BACKGROUND

              ThePlaintiff,SharonM arquez(tiplaintiff')filedtheinstantmatteragainstDefendant

  CityofOpa-Locka(çiDefendant'')seekingtorecoverdamagesforemploymentdiscrimination
  she allegedly suffered. The PlaintiffisH ispanic. She com m eneed em ploym entw ith the City on

  Decem ber 10,2007 asa code enforcem entofticer.The Plaintiff alleges thata11otherem ployees

  in her departm entw ere A frican-A m erican. ln June 2014,Plaintifftiled a charge ofethnic

  discrim ination with theEEOC alleging thatshe wasbeing harassed by theCity'scode

  enforcem entdirectorG regory D ays. During the pendency ofthatclaim , on O ctober31,2015,
Case 1:17-cv-22707-JLK Document 26 Entered on FLSD Docket 03/29/2019 Page 2 of 6



  the Plaintiffw asterm inated. The only reason stated wasthatthe term inatton w as i;a resultof

  budgetaryconstraints.''Atthattime,noalternativejobwasofferedtothePlaintiff.On
  December30,2015,theCitypostedajobopeningforacodeenforcementofficerposition
  dûnightsand weekends.'' Shortly thereafter,on January 20, 2016,Defendantrehired Plaintifffor

  thesam eposition. On June20,2016,Plaintifftqied asecond ChargeofDiscrim ination with the

  EEOC with respecttotheOctober30,20lsterm ination.A Rightto Sue letterwasissued. The

  plaintiffhasneversigned an em ploymentagreem entwith the City and rem ainsem ployed until

  today.

     II.      LEG A L STA N DA R D

           kssummaryjudgmentisappropriatewherethepleadingsandsupportingmaterials
  establish thatthereisno genuineissueasto any materialfatand thatthem ovingpal'ty isentitled

  tojudgmentasamatteroflaw.''CelotexCorp.v.Catrett,477U.S.317,322 (1986);Fed.R.Civ.
  P.56(a).Summaryjudgment(iisproperlyregardednotasadisfavoredproceduralshortcut,but
  ratheras an integralpa14 ofthe FederalRulesasa whole, which aredesignedtosecurethejust,

  speedyg,)andinexpensivedeterminationofevery action.''Pacev.Capobianco,283F.3d 1275,
  1284(11thCir.2002).Summaryjudgmentisappropriateunlessthereisagenuineissueoffact
 fortrial.Ageev.Porter,216F.App'x837,840(11thCir.2007).idF'orfactualissuestobe
 considered genuine,they musthavearealbasisin therecord.''M i
                                                            zev.Jeffèrson(7/yBd.of
 Educ.,93F.3d739,742(11thCir.1996).lnopposingamotionforsummaryjudgment,the
 nonmovingparty dimustshow specificfactsto supportthatthere isagenuine dispute.''Anderson

 v.LibertyLobby,Inc.,477U.S.242,248(1986).Thenonmovingpartymaynotrelyonthe
 pleadings,butratherm ustdemonstratea genuine issuefortrialthrough aftsdavits, depositions,

 interrogatory answ ers, and adm issions,Celotex,477 U .S.323-24. The existence ofa ûlm ere



                                                2
Case 1:17-cv-22707-JLK Document 26 Entered on FLSD Docket 03/29/2019 Page 3 of 6



  scintilla''ofevidence in supportofthe nonmoving party'sposition isinsuftscient;theremustbe

  evidenceon which thefinderoffactcould reasonably find forthe moving party.Nat1Cas.Co.

  v.Pickens,582F.App'x839,840-41(11thCir.2014)(quoting Walkerv.Darby,911F.2d 1573,
  1577(11thCir,1990)).
     111.    D ISCU SSIO N

     A . C ountI- T erm ination from public em ploym entw ithoutdue process

         The Plaintiffclaim s thatshe w asvested w ith a property interestin continued em ploym ent

  by the City'sPersonnelRules,enacted by ordinanceNo.07-03,upon herhire in 2007 into the

  City's classitied service. She com plainsthatthe City deprived ofher em ploym entw ithoutany

  due process of1aw and argues thatshe had an expectation ofcontinuing em ploym ent.

         TheDefendantmovesforsummaryjudgmenton thiscountarguingthattheplaintiff
  cannotestablish the tirstelem entofa proceduraldue process claim - deprivation ofa

  constitutionally-protected liberty orproperty interest. The Defendantalso arguesthateven ifshe

  could establish adeprivation ofproperty interest,theproceduraldueproeessclaim failsbeeause

  the Plaintiffhad an adequate post-deprivation rem edy available underFlorida law . The Plaintiff

  could havechallenged herterm ination underFlorida law,butfailed to do so. The Defendant

  contendsthattheCityisentitledtojudgmentonthisissue.Inresponse,thePlaintiff
  acknow ledgesthatshe never signed an em ploym entcontractor any w ritten agreem entw ith the

  city regarding herem ploym ent. The Plaintiffclaim s,how ever,thatthe City elim inated its

  PersonnelBoard by the tim e she w asterm inated,w hich lef4herw ithoutherrightto appeal.

         t$gA)j1983claim allegingadenialofproeeduraldueprocessrequiresproofofthree
  elements:(1)adeprivationofaconstitutionally-protectedlibertyorproperty interest;(2)state
  action;and(3)constitutionally gjinadequateprocess.''JR.v.Hansen,803F.3d 1315,1320
Case 1:17-cv-22707-JLK Document 26 Entered on FLSD Docket 03/29/2019 Page 4 of 6



  (11thCir.2015);Grayden v.Rhodes,345F.3d 1225,1232(11th Cir.2003).ThePlaintiffcannot
  establish the firstelem entofa proceduraldue process claim - thatis a deprivation ofa

  constitutionallyprotected liberty orproperty interest. ThePlaintifffailsto provideany

  competentevidenceto supporthercontention thatshehad an expectation ofcontinuedpublic

  employment. ThePlaintiffsemploym entwas'iatwill''and she had no legitim ateclaim to

  entitlem entofcontinued em ploym entatthe City w hen she w asterm inated. M oreover,although

  the PersonnelBoard had been abolished,the Plaintiffdid notchallenge herterm ination in state

  court,which wasavailable to herto pursue atthe tim e. G iven the foregoing,the D efendantis

  entitled to Sum mary Judgm enton thisCount.

     B, C ountll,111,IV - R etaliatory D ischarge

         ThePlaintiffnextclaimsthatherterm ination in October2015 wasin retaliation forfiling

  a claim ofethnicdiscrim ination withtheEEOC in 2014. ThePlaintiffalso allegesthatshe was

  retaliated againstin violation ofTitle V1Iw hen she w as denied her civilservice rightto be called

  back to the position and instead replaced w ith a new hire and when she w as rehired on January

  25,2016 to a purportedly low erposition w ithoutrestoration ofseniority oraccrued benefits. ln

  support,thePlaintiffstates,withoutfactualsupport,thatin lightofthe City'simm ediate filing of

  herposition atahighersalary herterminationwaspretextual.TheDefendantcountersthatthe

  Plaintiff'sretaliation claim failsbecausethePlaintifflacksevidenceofcausation.TheCourt

  agrees.

         k'ToestablishaprimafaciecaseofretaliationunderTitleVlIgandtheFCRAj,a
  plaintiffmustdemonstrate:(l)thatheengagedinstatutorilyprotected activity;(2)thathe
  sufferedadverseemploymentaction;and(3)thattheadverseemploymentactionwas
  causally related to the protected activity.''Harper v.Blockbuster Entm '
                                                                         tCorp., 139 F.3d
Case 1:17-cv-22707-JLK Document 26 Entered on FLSD Docket 03/29/2019 Page 5 of 6



  1385,1388(11thCir.1998).
         Upon review ofthe pleadings,the Plaintifffails to presentany evidence to supportthat

  theadverseemploymentaction(hertermination)wascausallyrelatedtoherprotectedactivity
  (filingtheEEOC claim).ThefilingoftheEEOC claim wasinJune2014andshewas
  term inated in O ctober2015. The lack oftem poralproxim ity is fatalto Plaintiff'sclaim .

  M oreover,thePlaintifffailed to provideany evidenceto supporthercontentionsthatherposition

  wasfilledatahighersalary. lntheabsenceofany evidencelinkingthePlaintiff'sterminationto

  herprotected activity m ore than 15 monthsearlier,theDefendantarguesthatthey are entitled to

  judgmentwithrespecttothesecounts.
     C . CountV - Em ploym entD iscrim ination under Florida CivilRightsA ct

         Finally,the Plaintiffclaim s thatherterm ination violated the Florida CivilRights Actof

  1992,which prohibitsan em ployerfrom discrim inating againstan em ployee w ho filed a charge

  ofdiscrim ination. The D efendantm ovesto dism iss this counton the basisthatthisclaim isa

  regurgitation ofthePlaintiff'sCount11retaliation claim .Furthermore,the Defendantarguesthat

  CountV should failbecause the Plaintifffailed to provide any substantive evidence regarding

  sim ilarly situated em ployeesw ho w ere allegedly treated m ore favorably than she was. The

  Courtagrees.

         The Plaintifffailed to provide any evidence thatshow sthatherterm ination w as

  discrim inatory orpretextforunlawfulretaliation. The Plaintifftestified thatshe w as notthe only

  person thatwasterm inated in October2016. W hen asked why shebelievedthatshewasfired

  forreasonsotherthanthebudget,shesaidthatacolleaguehadsentherapivtureofajobposting
  forherposition,shortly after she w asterm inated. The C ity's attorney asked herto provide the
Case 1:17-cv-22707-JLK Document 26 Entered on FLSD Docket 03/29/2019 Page 6 of 6



  pictureand she said she would look forit. Itdoesnotappearthatshefound thepicture and there

  isno m ention ofitin the Plaintiff s Response.

           The uncontroverted evidence dem onstratesthatthe Plaintiffwasterm inated due to

  budgetary concerns.Thatisanon-retaliatory,legitimatereason unrelated to heralleged

  protectedactivity. Giventheforegoing,theDefendantisentitledto summaryjudgmentonthis
  count.

      IV .    C O N CLU SIO N

           Therefore,itis O R DER ED ,AD JU D G ED ,and D ECR EE D thatD efendantThe City of

  Opa-Locka'sM otion forSummaryJudgmentand IncorporatedM emorandum ofLaw (DE 15)
  be,andthesameis,herebyGRANTED.Thismatterisdislnissedwith Prejudice.l
           D O NE AN D O RD ER ED in Cham bers at the Jam es Law rence K ing Federal Justice

  Building and United StatesCourthouse,M iam i,Florida,this 29th day ofM arch,2019.

                                                                                               t

                                                         A M ES LA    N CE K IN G
                                                        UN ITED STA TES D ISTRICT JU


  cc: A llCounselofRecord




  1A1lthedatessetforthintheCourt'sSchedulingOrder(DE 12),includingthoseforpre-trialconferenceandtrial
  arehereby cancelled,
